Citation Nr: 1737495	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-28 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


ORDER

Service connection for bilateral pes planus, bilateral hearing loss, and tinnitus are denied.  


FINDINGS OF FACT

1.  Bilateral pes planus clearly and unmistakably existed prior to enlistment and was not clearly and unmistakably aggravated during or as a result of service.  

2.  Bilateral hearing loss, first manifested many years after service, did not have its clinical onset during or as a result of service.

3.  Tinnitus, first manifested many years after service, did not have its clinical onset during or as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from September 1966 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his spouse provided testimony during a videoconference hearing before the undersigned in June 2017.  A transcript has been associated with the record.  



Service Connection

The Veteran is claiming entitlement to service connection for pes planus, which he asserts worsened during his active duty service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  In this case, however, the Veteran acknowledges that he had bilateral pes planus prior to military service and moderate bilateral pes planus was noted upon pre-induction examination in August 1966.  Therefore, the presumption of soundness does not apply.  

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

To that end, the Board finds that the evidence does not demonstrate that the Veteran's bilateral pes planus was aggravated during service beyond the natural progression of the disability.  

The Veteran's service treatment records are negative for any treatment of bilateral pes planus.  Pes planus was noted during his discharge examination in August 1968, but there was no indication that the disability had worsened during service.  The Board notes that in a report of medical history upon enlistment, the Veteran denied any foot trouble, and upon separation, he checked the box indicating the presence of foot trouble.  However, the existence of pes planus was the only comment; the Veteran did not report any further complaints regarding the severity of his pes planus in the report of medical history at separation.  

During a November 2011 VA examination and in an August 2012 notice of disagreement, the Veteran reported that he began to "have trouble" with his feet during service, but first reported symptoms related to pes planus to a medical professional in 1971, about three years post-discharge.  

During the Board hearing, the Veteran reported that his pes planus was asymptomatic upon enlistment and that he never sought treatment for his pes planus because he was raised not to whine or complain.  See Board Hearing Transcript (Tr.) at 9.  When asked why he thought the military made his feet worse, the examiner stated "because of the hours we worked and the time off, we never had that much time off to relax."  He reported that he worked long hours and was always on his feet.  See Board Hearing Tr. at 9-10.  

During the hearing, and in fact throughout the claim, the Veteran has not reported specifically in what ways his pes planus worsened beyond the moderate pes planus demonstrated upon enlistment and beyond the natural progression of the disability.  The only worsening he has reported is that he was asymptomatic before service and then became symptomatic after being on his feet almost every day for long periods of time.  In terms of his symptoms during service, the Veteran has only essentially reported pain and swelling after long days.  The Board notes that these are symptoms which would be expected in someone with moderate pes planus who was on his feet for long periods of time.  They do not, on their own, demonstrate that his pre-existing, moderate pes planus worsened in severity beyond the natural progression of the disability due to military service.  

The only medical evidence regarding aggravation specifically during service is the November 2011 VA examiner, who found that pes planus clearly and unmistakably existed prior to military service and noted that the pes planus was essentially asymptomatic throughout service according to the service treatment records.  In fact, the examiner stated that the current symptoms the Veteran experiences are related to arthritis of the knees, osteoarthritis of the first metatarsal phalangeal (MTP) joints bilaterally, and alcohol-related peripheral neuropathy.  The examiner stated that there is no evidence of pes planus-related symptoms currently, during service, or even since service.  

The Board notes that the Veteran has asserted that he now has osteoarthritis as the result of aggravation of his bilateral pes planus.  However, despite this assertion, he has not stated, nor does the evidence demonstrate, that he incurred arthritis in his feet or ankles during or within one year of service.  The 2011 VA examiner stated that the first evidence of the severe osteoarthritis that the Veteran currently has in the first MTP joints involves X-rays performed in 2008, 40 years after service.  The examiner stated that there is nothing in the service treatment records or the evidence prior to 2008 indicating or demonstrating such arthritis.  Therefore, the examiner found, there is no evidence of arthritis during or within one year of service.  

The Board acknowledges that an August 2012 letter from the Veteran's treating private physician, Dr. M.R., stated that the Veteran's long standing pes planus contributed to the osteoarthritis in his feet "better than 50 percent."  However, the statement did not indicate that osteoarthritis was incurred during or within one year of military service or that pes planus was aggravated beyond the moderate pes planus found upon enlistment and beyond the natural progression of the disability during or as a result of military service.  

Based on the foregoing, the Board concludes that the Veteran's pre-existing bilateral pes planus did not worsen in severity during his active duty service.  While the lay evidence demonstrates that the Veteran's pes planus became symptomatic during service, this alone is not enough in this case, as there is insufficient evidence of an actual worsening during service.  This is further supported by the fact that the Veteran never sought treatment for the newly symptomatic disability during service or during the three years following discharge.  It stands to reason that a moderate pes planus would be symptomatic during the long periods of standing and hard work that the Veteran described during the Board hearing.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened). 

The only medical evidence of record regarding a connection between service and pre-existing bilateral pes planus is that of the 2011 VA examiner, which is against the claim.  The examiner provided a thorough rationale for the opinion, which relied significantly on the evidence of record and the Veteran's own statements regarding his experiences during service.  

The Board concludes that the evidence of record demonstrates bilateral pes planus clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond the natural progression of the disability during military service.  Accordingly, the claim for service connection for pes planus is denied.  

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he incurred bilateral hearing loss and tinnitus due to in-service noise exposure.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A.  §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

The Board notes that his claimed noise exposure from weapons training and engine noise is consistent with the circumstances of his service.  Therefore, his reports are competent and credible and the in-service noise exposure is conceded.  38 U.S.C.A. § 1154(a).  However, service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss or tinnitus.  His hearing was noted to be normal upon separation examination in August 1968 and the Veteran specifically denied hearing loss and ear trouble in a report of medical history at that time.  From enlistment to separation, the Veteran's hearing acuity either improved or stayed the same according to the contemporaneous audiograms of record.  

The Board acknowledges the Veteran's reports that he does not remember receiving an examination of his hearing upon separation; however, the record demonstrates that an audiogram was in fact conducted, as results of the test are clearly included in the separation examination, and there is no evidence that these results were erroneous or fabricated.  The Board further acknowledges the Veteran's reports that he noticed hearing loss and tinnitus during service.  However, as noted above, the service treatment records are negative for such symptoms and, in fact, reveal that the Veteran's hearing was normal upon separation.  

Following service, the first evidence of bilateral hearing loss is the Veteran's August 2012 claim for service connection benefits, more than 43 years post-discharge.  

The first diagnosis of bilateral hearing loss is in a September 2012 VA examination, where an audiogram revealed bilateral hearing loss according to 38 C.F.R. § 3.385.  During the examination, the Veteran acknowledged that in addition to in-service noise exposure, he was exposed to noise post-service in his job as a laborer, truck driver, load operator, and then as a supervisor at that job for a total of 37 years.  After reviewing the medical and lay evidence, the VA examiner noted that service treatment records were negative for evidence of hearing loss or tinnitus and that his hearing thresholds were normal upon separation.  As such, the examiner concluded that it is less likely as not that current bilateral hearing loss and tinnitus were caused by or a result of military noise exposure.  

At the outset, the Board notes that hearing loss and tinnitus or an organic disease of the central nervous system was not demonstrated within the first year following discharge from military service.  Therefore, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a) and 3.309(a) (2016). 

Based on the forgoing, the Board concludes that service connection is not warranted for bilateral hearing loss and tinnitus.  As noted above, the record, including service treatment records, is negative for hearing loss or tinnitus for more than 4 decades post-service.  Despite his conceded in-service noise exposure, his hearing was normal upon discharge, he denied hearing loss or ear trouble upon separation, and there is no evidence that the audiometric evidence in the service treatment records is inaccurate.  

While the Veteran reported during the Board hearing that he first noticed hearing loss and tinnitus during service, this is the first time in the entire record that he reported noticing such symptoms during service.  Rather, throughout the claim, he has stated that he was exposed to loud noises only during service, that he was not exposed to noises capable of causing hearing loss and tinnitus outside of service, and, therefore, his current hearing loss must be due to such exposure.  However, the Veteran is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to report when lay-observable symptoms such as a loss in hearing acuity began, the fact that his hearing was found to be normal at separation, that he specifically denied hearing loss/ear problems upon separation, his reported symptoms were not noted for more than four decades post-service, and the fact that he had post-service noise exposure from working with and around truck engines weighs significantly against his claim. 

The Veteran has not submitted competent medical evidence that his current bilateral hearing loss and tinnitus disabilities were incurred during or due to service.  In fact, the only competent medical evidence of record is the opinion of the VA examiner, which is against the claim. 

Based on the foregoing, the Board finds that the evidence of record does not support a finding of service connection for bilateral hearing loss or tinnitus.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in August 2011 and September 2012, prior to the initial adjudication of the issues on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified treatment records.  The Veteran has not identified any outstanding medical treatment records.  

In addition, the Board finds that the VA examination and medical opinion evidence as it pertains to service connection for bilateral pes planus, hearing loss, and tinnitus disabilities is adequate as it is predicated on a full reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. B., Counsel

Copy mailed to:  Colorado Division of Veterans Affairs


Department of Veterans Affairs


